UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1178


SAMUEL I. OLEKANMA,

                      Plaintiff – Appellant,

          v.

WASHINGTON ADVENTIST UNIVERSITY; LAENA CHOUDHARY, and/or
her successor, individually, and in her official capacity
as Professor of Nursing 332 Pharmacology, Washington
Adventist University an ens legis being used to conceal
fraud; VALERIE J. SWAN, and/or her successor, individually,
and in her official capacity as Professor of Nursing 350
Concepts of Maximum Health, Washington Adventist University
an ens legis being used to conceal fraud,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:11-cv-01713-RWT)


Submitted:   May 31, 2012                      Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel I. Olekanma, Appellant Pro Se. H. Dean Bouland, Jr.,
Carrie McMahon Freeman, BOULAND & BRUSH, LLC, Baltimore,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Samuel I. Olekanma appeals the district court’s order

dismissing his complaint filed under various civil and criminal

federal   statutes.       We    have   reviewed      the   record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          Olekanma v. Washington Adventist Univ.,

No. 8:11-cv-01713-RWT (D. Md. Feb. 6, 2012).                    We dispense with

oral   argument   because       the    facts   and    legal     contentions      are

adequately    presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         3